           Case 1:20-cv-00860-AWI-SAB Document 17 Filed 10/08/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   PHILLIP CHRISTOPHER DISTIN,                       )   Case No.: 1:20-cv-00860-AWI-SAB (PC)
                                                       )
12                   Plaintiff,                        )
                                                       )   ORDER ADOPTING FINDINGS AND
13            v.                                           RECOMMENDATIONS, AND DISMISSING
                                                       )   ACTION FOR FAILURE TO STATE A
14                                                     )   COGNIZABLE CLAIM FOR RELIEF
     U.S. ARMY, et.al.,
                                                       )
15                                                     )   [ECF Nos. 12, 15]
                     Defendants.                       )
16                                                     )

17            Plaintiff Phillip Christopher Distin is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            The assigned Magistrate Judge issued findings and recommendations recommending that

21   Plaintiff’s complaint be dismissed without leave to amend, and this action be closed. (ECF No. 12.)

22   The findings and recommendations were served on Plaintiff and contained notice that any objections

23   thereto were to be filed within twenty-one (21) days after service. (Id. at 4.) Plaintiff filed written

24   objections to the findings and recommendations. (ECF No. 15.) Plaintiff’s objections do not

25   meaningfully challenge the analysis set forth in the findings and recommendations. (Id.)

26   ///
27   ///

28   ///

                                                           1
        Case 1:20-cv-00860-AWI-SAB Document 17 Filed 10/08/20 Page 2 of 2



1           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de

2    novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s objections,

3    the Court finds that the findings and recommendations are supported by the record and by proper

4    analysis.

5           Accordingly, IT IS HEREBY ORDERED that:

6           1.      The findings and recommendations (ECF No. 12) are adopted in full;

7           2.      This action is dismissed, with prejudice, due to Plaintiff’s failure to state a claim upon

8                   which relief may be granted; and

9           3.      The Clerk of the Court is directed to close this case.

10
11   IT IS SO ORDERED.

12   Dated: October 8, 2020
                                                  SENIOR DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
